342 Ill. App. 555 (1951)
97 N.E.2d 475
Frances Poteraske, Appellee,
v.
Illinois Meat Company, and A.J. Sobbe, Appellants.
Gen. No. 45,213.
Illinois Appellate Court.
Opinion filed January 31, 1951.
Rehearing opinion denied March 27, 1951.
Released for publication March 27, 1951.
*556 Earl K. Schiek, for appellants.
Morgan & Lanoff, for appellee.
Samuel M. Lanoff and W. Kier Johnson, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE KILEY.
Judgment reversed and cause remanded with directions.
Not to be published in full.